ORDER

PER CURIAM.
Michael Patterson (Defendant) appeals the judgment of conviction entered by the Circuit Court of St. Louis County after a jury found him guilty of first-degree child molestation. Defendant claims the trial court erred in denying his motion to exclude all evidence of the extrajudicial statements that the victim made to a forensic interviewer because admission of the interviewer’s testimony and a DVD recording of the interview violated Defendant’s right to confront witnesses. We affirm.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment in accordance with Rule 30.25(b).